Citation Nr: 1040234	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-29 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death, to include under the provisions of 38 U.S.C.A. § 1151.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel








INTRODUCTION

The Veteran had active duty service from April 1943 to December 
1945.  The Veteran died in December 2004.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

In statements in support of her claim the appellant alleged that 
the Veteran's death is related to treatment received in a VA 
hospital.  In the March 2010 remand, the Board referred the issue 
of entitlement to dependency and indemnity compensation under 38 
U.S.C.A. §1151 to the RO.  In the September 2010 Supplemental 
Statement of the Case (SSOC), the RO adjudicated the issue of 
entitlement to service connection for the cause of the Veteran's 
death under 38 U.S.C.A. § 1151.  Accordingly, the Board has re-
characterized the issue on appeal to include entitlement to 
benefits under 38 U.S.C.A. § 1151.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board remanded this matter in March 2010 in order to provide 
additional VCAA notice to the appellant and to obtain any 
outstanding treatment records.   

Pursuant to the Board's remand, the RO sent the appellant a 
letter in May 2010 which provided notice as required by Hupp and 
requested additional information about the Veteran's medical 
records.  The letter was sent to the address in Anaheim, 
California that was listed in the appellant's claim and 
substantive appeal.  The May 2010 letter was returned to the AMC 
as undeliverable.  

After the letter was returned, it appears that the AMC conducted 
an online search in order to find the appellant's address.  A 
printout in the claims file listed addresses for the appellant in 
Anaheim and Seattle.  In June 2010, the AMC sent a notice letter 
to an address in Seattle requesting additional information 
regarding the Veteran's treatment records.  The appellant did not 
respond to the June 2010 letter.  

The claims file does not include any notification from the 
appellant of a change in address.  Because the May 2010 letter 
was returned and it is not clear whether the appellant received 
the June 2010 letter, the Board finds that a remand is warranted 
in order to clarify the appellant's correct address and to 
attempt to obtain the Veteran's medical records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to ascertain 
the appellant's current address through any 
means necessary, including by contacting the 
appellant by telephone on the phone number 
listed in her claim form.  All attempts to 
contact the appellant and to verify her 
address should be documented in the claims 
file.  

2.  If a current address is identified, send 
the appellant a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), including (1) a statement of the 
conditions, if any for which the Veteran was 
service-connected at the time of his death; 
(2) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on previously service-connected 
condition; and (3) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a condition 
not yet service-connected in accordance with 
Hupp v. Nicholson, 21 Vet. App. 342 (2007).

3.  If a current address is identified, the 
AMC/ RO should obtain authorization from the 
appellant and obtain the records from St. 
Joseph's Hospital and associate the records 
with the claims file.  The appellant should 
be notified of the status of all requests.  

4.  Request that the appellant identify any 
other hospitals where the Veteran was treated 
and provide consent for release of the 
records.  Any records obtained should be 
associated with the claims file.  The 
appellant should be notified of the status of 
all requests for records.

5.  Following the requested development, the 
claim should be readjudicated based upon all 
of the evidence of record.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided with a 
supplemental statement of the case and should 
have an opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


